Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is sent in response to the decision on appeal.

Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 24-29 directed to an invention non-elected without traverse.  Accordingly, claims 24-29 have been cancelled.

Allowable Subject Matter
Claims 1-4, 6, 9-16 and 20-23 are allowed.
The following is an examiner's statement of reasons for allowance:

	With respect to claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a heat spreader disposed between the pair of dies and electrically isolated from the TSVs, wherein the TSVs extend from within one of the dies into the heat spreader. Claims 2-4, 6 and 9-12 are also allowed as they depend from claim 1.
	With respect to claim 13, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a heat spreader embedded between the top and bottom dies and electrically isolated from the TSVs, wherein the TSVs .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

November 3, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813